Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
In response to the amendments received 11/15/2022:
Claims 1-2, 5, 9, 11, 13, 17, 20-23, 27, 29-32 and 40-46 are pending in the current application. Claims 1-2 have been amended. Claims 45-46 are new. 
The previous prior art-based rejections are modified to reflect new claim limitations. All changes are necessitated by the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 45 recites “… the lithium metal comprises lithium vacuum deposited onto a substrate”. Support cannot be found for this in the disclosure. 
	The specification recites that the lithium layer can be vacuum deposited onto the composite protective layer (pg. 54 [15-18]), that a carrier substrate layer is removed, or not designed to be used in an electrochemical cell (pg. 31 [11-19]), the lithium is vacuum deposited onto a separator layer (pg. 54 [27-28]), etc. However, no examples or teachings of the lithium layer being vacuum deposited onto a substrate layer can be found, nor examples where the substrate layer (interpreted as carrier substrate layer) can be found. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 46 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 46, dependent on claim 1, recites “...the electroactive material is lithium metal” where claim 1 recites “…an electroactive material comprising lithium metal…”. It is unclear how claim 46 further limits independent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 9, 11, 13, 22-23, 27, 29-32, and 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over Safont Sempere et al. (US 2014/0123477) in view of Kovalev et al. (US 2016/0118651) and Kawakami et al. (US 2006/0127773)
Regarding claim 1, Safont Sempere teaches an electrode comprising; 
an electroactive material comprising lithium metal 202 prior to charge and discharge cycles (P81. 93); and 
	a composite protective layer, or protective ion conductive layer 204 (P89. 93; Fig. 3). Safont Sempere teaches that the composite protective layer can be an ion conducting polymer layer that can have polymers such as polyethylene oxide and ion conducting salts (P90). 
Safont Sempere is silent with respect to the composite protective layer having the particles dispersed in a polymeric binder of the composite; however, Kovalev, in a similar field of endeavor related to electrodes with an electroactive material comprising lithium metal 20 (P22. 84); and a composite protective layer 30 (P22) that can have polymers such as polyethylene oxide (P57) and salts (P55), teaches using a composite protective layer comprising particles dispersed in, or embedded in, a polymeric binder (i.e. block copolymer and polyethylene oxide (P51-54)). The instant specification of the pending application teaches that block copolymers and polyethylene oxide are polymer binders (pg. 27 [16-22]).  
Kovalev teaches using a composite protective layer with particles dispersed in polymeric binder as oppose to other composite protective layers because it reduces or eliminates electrolyte depletion, has increased flexibility and high conductivity (P19). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the composite protective layer of Kovalev comprising particles dispersed in a polymeric binder, in the electrode of Safont Sempere, to improve conductivity and flexibility.
Modified Safont Sempere in view of Kovalev teaches non-limiting examples of the particle and that other particles can be used not limited to other ion conductive inorganic materials and mixtures, and ceramics (P40-41). 
Modified Safont Sempere in view of Kovalev is silent in teaching the claimed particles comprise a material capable of intercalating and/or reacting with lithium; however, Kawakami, in a similar field of endeavor related to an electrode with a protective layer adjacent to it, wherein the protective layer comprises particles dispersed in a polymeric binder (P80-84). Kawakami teaches including particles that can intercalate lithium ions, such as titanium oxide and nanographite (graphite on a nanoscale with a size within that can be 500 nm), in the protective layer to improve storage of lithium ions (P84). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the particles taught by Kawakami, or lithium ion intercalating particles such as titanium oxide, in the composite layer of modified Safont Sempere, to improve the storage capabilities of the battery. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C)
Regarding claim 2, Safont Sempere teaches an electrode comprising; 
a first electroactive material comprising a first electroactive material, wherein the first electroactive material comprises lithium metal 202 prior to charge and discharge cycles (P6. 81. 93)
a composite protective layer adjacent the first electroactive layer 204 (P89. 93; Fig. 3A) and
a second electroactive layer 206 comprising a second electroactive material (P6; Fig. 3A) adjacent the composite protective layer and positioned at a side of the composite protective layer opposite the first electroactive layer wherein the second electroactive material comprises lithium metal (P89. 93)
Safont Sempere teaches that the composite protective layer can be an ion conducting polymer layer that can have polymers such as polyethylene oxide and ion conducting salts (P90). 
Safont Sempere is silent with respect to the composite protective layer having the particles dispersed in a polymeric binder of the composite; however, Kovalev, in a similar field of endeavor related to electrodes with an electroactive material comprising lithium metal 20 (P22. 84); and a composite protective layer 30 (P22) that can have polymers such as polyethylene oxide (P57) and salts (P55), teaches using a composite protective layer comprising particles dispersed in, or embedded in, a polymeric binder (i.e. block copolymer and polyethylene oxide (P51-54)). Kovalev teaches non-limiting examples of the particle such as nitrides of, for example, silicon (P40). The instant specification of the pending application teaches that block copolymers and polyethylene oxide are polymer binders (pg. 27 [16-22]).  
Kovalev teaches using a composite protective layer with particles dispersed in polymeric binder as oppose to other composite protective layers because it reduces or eliminates electrolyte depletion, has increased flexibility and high conductivity (P19). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the composite protective layer of Kovalev comprising particles dispersed in a polymeric binder, in the electrode of Safont Sempere, to improve conductivity and flexibility. 
Modified Safont Sempere in view of Kovalev teaches non-limiting examples of the particle and that other particles can be used not limited to other ion conductive inorganic materials and mixtures, and ceramics (P40-41). 
Modified Safont Sempere in view of Kovalev is silent in teaching the claimed particles comprise a material capable of intercalating with lithium; however, Kawakami, in a similar field of endeavor related to an electrode with a protective layer adjacent to it, wherein the protective layer comprises particles dispersed in a polymeric binder (P80-84). Kawakami teaches including particles that can intercalate lithium ions, such as titanium oxide and nanographite (graphite on a nanoscale with a size within that can be 500 nm), in the protective layer to improve storage of lithium ions (P84). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the particles taught by Kawakami, or lithium ion intercalating particles such as titanium oxide, in the composite layer of modified Safont Sempere, to improve the storage capabilities of the battery. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C). 
Regarding claim 5, modified Safont Sempere in view of Kawakami teaches the particles have an average diameter of less than or equal to 10 microns (P82. 84).
Regarding claim 9, modified Safont Sempere in view of Kovalev teaches the polymeric binder comprises a block copolymer (P51). 
	Regarding claim 11, modified Safont Sempere teaches an electrochemical cell (P51) comprising the electrode of claim 1, wherein the electrochemical cell comprises an electrolyte (P107). 
Modified Safont Sempere fails to teach that the polymeric binder is insoluble and/or non-swellable in the electrolyte; however, Kovalev teaches using polyethylene oxide as a polymeric binder (P57) and having the polymeric material be non-swellable in the electrolyte (P58) to maintain a uniform electrochemical cell. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the polymeric binder of modified Safont Sempere is non-swellable in the electrolyte, as taught by Kovalev, in order to maintain a uniform electrochemical cell.
Regarding claim 13, modified Safont Sempere in view of Kovalev teaches the composite protective layer comprises plasticizer (P51).
Regarding claim 22, modified Safont Sempere teaches the composite protective layer is adjacent a support layer, or polymer electrolyte layer (P93. 109). The polymer electrolyte is considered a support layer because it physically supports the protective layer. 
The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Regarding claim 23, modified Safont Sempere teaches the composite protective layer is adjacent a separator, or an electrolyte which can function as a separator (P107). 
Regarding claim 27, modified Safont Sempere teaches that the lithium metal can be vacuum deposited with a lithium evaporator (P86). 
Claim 27 is considered product-by-process. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 29, modified Safont Sempere teaches a solid electrolyte interface layer formed upon exposure of the electrode to electrolyte (P51. 87).
Regarding claim 30, modified Safont Sempere teaches the electroactive material comprising lithium is in the form of the first electroactive layer 202 (P6. 81. 93); and wherein the structure further comprises a second layer comprising an electroactive material on a side of the composite protective structure opposite the first electroactive layer 206 (P6. 89. 93; Fig. 3A). 
Regarding claim 31, modified Safont Sempere in view of Kawakami teaches the same electroactive material, or lithium metal of the first electroactive material and the same particles as the instant specification. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 32, modified Safont Sempere in view of Kawakami teaches the same electroactive material, or lithium metal of the second electroactive material and the same particles as the instant specification. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 40, modified Safont Sempere in view of Kovalev teaches one or more of the particles 50’ are in direct contact with the electroactive material 20 (P23; Fig. 1A). 
Regarding claim 41, modified Safont Sempere in view of Kovalev teaches the composite protective layer comprises particles non-uniformly embedded, or randomly dispersed in the polymeric binder (P50). 
Regarding claim 42, modified Safont Sempere in view of Kawakami teaches including particles that with intercalate lithium (P84). Therefore, the particles of modified Safont Sempere in view of Kawakami will inherently have intercalated lithium. 
Regarding claim 43, modified Safont Sempere in view of Kawakami teaches the particles comprise nanographite, or graphite with an average particles size of 500 nm (P24. 84). 
Regarding claim 44, modified Safont Sempere in view of Kovalev and Kawakami teaches the same particles as that of the instant disclosure, such as titanium oxide. Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Regarding claim 45, modified Safont Sempere teaches the lithium metal comprises lithium foil (P57). 
Regarding claim 46, modified Safont Sempere teaches the electroactive material is lithium metal (P59.83. 93).
 Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Safont Sempere in view of Kovalev and Kawakami as applied to at least claim 1, and further in view of Liao et al. (US 2016/0072132).
Regarding claim 20, modified Safont Sempere teaches that an increased cell impedance indicated insufficient electrolyte, which can also lead to decreased ion conductivity (P88).
Modified Safont Sempere fails to teach the electrode with area specific impedance is less than or equal to 100 Ohm*cm2; however, Liao, in a similar field of endeavor related to protective layers for lithium electrochemical cells, teaches including additives in the electrolyte in order to reduce the impedance of the electrodes (P102). A skilled artisan would therefore seek to minimize the impedance in order to have a desired reactance and better utilization of the electrolyte. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to minimize the impedance of the electrode, as taught by Liao, such that the impedance of the electrode in modified Safont Sempere is less than or equal to 100 Ohm*cm2 in order to have a desired reactance. 
Regarding claim 21, modified Safont Sempere teaches that the composite protective layer can be electronically conductive (P89). 
Modified Safont Sempere fails to teach that the electronic conductivity of the composite protective layer or greater than or equal to 10-6 S/cm; however, Liao, in a similar field of endeavor related to protective layers for lithium electrochemical cells, teaches increasing the electronic conductivity by including additives in order to enhance the performance of the electrode (P78). 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to increase the electronic conductivity, as taught by Liao, such that the electronic conductivity of the composite protective layer in modified Safont Sempere is greater than or equal to 10-6 S/cm in order to enhance the performance of the electrode. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Safont Sempere in view of Kovalev and Kawakami as applied to claim 1 above, and further in view of Sakamoto et al. (US 2015/0221917).
Regarding claim 17, modified Safont Sempere fails to teach the composite protective layer comprising boehmite; however, Sakamoto, in a similar field of endeavor related to a composite layer, or film, with a polymeric binder and particles (abstract), teaches including a boehmite as a filler in the film in order to increase heat-resistance (P16). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include boehmite, as taught by Sakamoto, in the composite layer of modified Safont Sempere, to help avoid thermal shrinkage. 


Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
Applicant argues that because Kawakami does not teach an electroactive material comprising lithium metal prior to charge and discharge cycles one of ordinary skill in the art would not use Kawakami for teachings with respect to the protective layer when modifying an electroactive layer comprising lithium. Applicant argues that Kawakami teaches away from using lithium metal anodes.  
Examiner respectfully disagrees. One of ordinary skill would realize that different anode materials can be used (i.e. Safont Sempere teaches different materials may be used for incorporation and ion conductive layer are well known P54. 59. 89. 115) and that the use of Kawakami is not for the electroactive material, but for the protective layer, which is taught to be performing the same function in Safont Sempere and Kawakami. Examiner disagrees that Kawakami teaches away from the lithium, or away from using the protective layer in a battery that has a lithium electrode. One would recognize that one of ordinary skill would still look to Kawakami to enhance the active material layer of Safont Sempere as both layers are taught to as protective layers for lithium storage and discharge and are ion conductive.  
"A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) MPEP 2123
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Test of obviousness is not whether features of secondary reference may be bodily incorporated into primary reference's structure, nor whether claimed invention is expressly suggested in any one or all of references; rather, test is what combined teachings of references would have suggested to those of ordinary skill in art.” 
The references, taken collectively, provide teaching, suggestion, and motivation to arrive at the claimed features.  As such, the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729